 In theMatterofHUMMER MANUFACTURING COMPANY BRANCH OFMONTGOMERYWARD & CO., INCORPORATEDandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE No. 628, A. F. OF L.Case No. R-1896.-DecidedAugust 2, 1940Jurisdiction:dairy equipment manufacturing industry.Investigation and Certification of Representatives:existence of question. refusalto accord recognition to union; request that certification be obtained; electionnecessary.Company, when laying off employees because of slack business or forreasons other than extiemc incompetence, makes no notation in its recordsof whether such employees will be recalled - Directed, in view, of Companypolicy of restoring seniority rights and other privileges to employees recalledwithin 60 days, that employees laid off for a period not exceeding 60 daysbefore issuance of Direction of Election be eligible to vote.Unit Appropriatefor CollectiveBargaining:hourly paid production and mainte-nance employees and the employees of the experimental department excludingoffice employees, watchmen, and supervisors other than group leaders engagedprimarily in production work."Group leaders," engaged in production work 90 per cent of the time, andpaid a small additional compensation for time spent in supervision, includedin production unitWeekly paid experimental department employees, interchangeable withregular production employees, included in unit composed of hourly paidproduction and maintenance employees.Mr. Walker Smithand211r.J.A. Lind,of Chicago, Ill., for theCompany.Mr. J. T. Farr,of Springfield, Ill., for the Union.Mr. Bonnell Phillips,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 13, 1940, International Association of Machinists, LodgeNo. 628, A. F. of L., herein called the Union, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petition, andonMay 24, 1940, an amended petition, alleging that a questionaffecting commerce had arisen concerning the representation of em-26 N L R. B, No. 2.27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of Hummer Manufacturing Company Branch of MontgomeryWard & Co., Incorporated, Chicago, Illinois, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On May 17, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedthe Regional Director to conduct an investigation and to provide foran appropriate hearing upon due notice.'On May 23, 1940, the Regional Director issued a notice of hearing,and on June 3, 1940, an order postponing the hearing, copies of whichwere duly served upon the Company and the Union. Pursuant tothe order of postponement, a hearing was held on June 17, 1940, atChicago, Illinois, before Robert Rissman, the Trial Examiner dulydesignated by the Board.The Company and the Union were repre-sented at and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing the Company moved for the dismissalof the petition.This motion was referred by the Trial Examinerto the Board.For reasons appearing below, the motion is herebydenied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMontgomery Ward & Co., Incorporated, an Illinois corporation withprincipal offices at Chicago, Illinois, in addition to its large mail orderand retail business, operates a branch factory known as HummerManufacturing Company at Springfield, Illinois.This proceedingconcerns exclusively the representation of employees at the HummerManufacturing Company, herein called Hummer, at which the Com-.pony designs and manufactures cream separators, pumps, air com-pressors, hammer mills, milk bottle caps, and shovels, and engagesin the repair and servicing of electric refrigerators.For the yearIThe copy of the Board's order of investigation submitted in evidence contains a typographical errorordering the Regional Director for the Third Region to conduct the investigation and to provide for a hear-ingActually, as was intended, the investigation has been conducted to this point by the Regional Directorfor the Thirteenth Region.The Board's order is hereby amended,nunc pro tunc,to read "the RegionalDirector for the Thirteenth Region " HUMMER MANUFACTURING COMPANY29beginning February 1, 1939, and ending January 31, 1940, the Com-pany purchased raw materials for Hummer valued at $1,154,529.91,of which approximately 25 per cent were purchased and received frompoints outside the State of Illinois.During the same period the Com-pany's sales of goods manufactured at Hummer amounted to$2,006,559.53,of which between 85 and 90 per cent were sold andshipped to points outside the State of Illinois.As of June 14, 1940, the Company employed 371 employees at itsHummer branch.H. THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists,Lodge No. 628 is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the months of January, February,and March 1940, theUnion, claiming to have been designated as collective bargainingagent by a majority of Hummer's hourly paid production and main-tenance employees, requested that it be recognized as the exclusivebargaining agent for such employees.The Company refused toextend it such recognition unless the Union was certified by the Boardas the representative of employees in an appropriate unit.TheUnion submitted to the Board's Regional Director a number of signedapplications for -membership in the Union.By comparison with acompany pay roll carrying the names of 308 employees the RegionalDirector determined,in the course of the duly authorized investigation,that 129"of the applications bore the signatures of employees of theCompany.We find that a question has risen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section'I above, has a close, intimate and substantialrelation to trade, traffic,and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe union contends that an appropriate unit for the purposes ofcollective bargaining among the employees of Hummer consists ofall hourly paid production and maintenance employees of Hummer, 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding supervisors, office employees, and- watchmen.The Com-pany takes the position, as stated by its counsel, "that all of theemployees at the Hummer Manufacturing Company should be theunit."-We are of the opinion that the unit urged by the Company cannotbe considered appropriate for the purposes of collective bargainingunder the circumstances of this case.The employees of Hummer whoare engaged primarily in supervisory work, and Hummer's officeemployees, are disitnguished by the character of their duties and train-ing from production and maintenance workers.The Union admits tomembership and desires to represent only production and maintenanceemployees.Consequently we shall exclude supervisors and officeemployees from the unit. In accordance with out usual practicewhen the exclusion of watchmen is desired by a union seeking torepresent production and maintenance employees, Hummer's watch-men will also be excluded from the unit.In addition to hourly paid production and maintenance workers,we shall include in the unit certain employees in Hummer's experi-mental department, who are paid on a weekly basis.Such employees,consisting of a machinist and two or more helpers to the chief techni-cian in the experimental department,2 are engaged in routine workfor which regular production workers are qualified, and productionworkers are on occasion transferred to the experimental departmentfor short periods.Some question arose at the hearing concerning the inclusion ofcertain employees classified by the Company as "group leaders,"although the Union did not contest their inclusion.Such employeesare considered by the Company as production employees, and areengaged in this work 90 per cent of the time. They are paid a regularhourly wage, and receive a small additional compensation for thetime spent in supervision.The distinction between such employeesand regular supervisory officials is one which we have frequentlyrecognized, and in accordance with our usual practice in similar cases,we shall include in the unit such group leaders as are primarilyengaged in production work 3We find that all hourly paid production and maintenance employeesand the experimental department employees of the Company'sHummer Manufacturing Company Branch, exclusive of office em-ployees, watchmen, and supervisors other than group leaders engaged2These employees are named in the record Ernest D McDonough and Louis J Jurgensare classifiedby the Company as experimental helpers, Frank J Vittel as experimental machinistA third experimentalhelper, John E Yacup, was laid off at the time of the hearing3SeeMatter of Miller Cereal MillsandFederal Labor Union No 21576 Cereal, Flour, Feed and Grain Ele-vatorWorkers, A F of L ,22 N L R B 988,matter of Kansas Milling CompanyandFlour, Feed, Seed,Cereal &Elerator WorkersUnion, No20991, A F of L, 15 N L R B71,Matter of LidzBrothers,Incorpo-ratedandUnitedWholesale Employees, (Local No -65),5N L R B 757,Matter of AmericanHardwareCorporationandUnited Electrical and Radio Workersof America, 4 NL R B 412. BUMMER-MANUFACTURING COMPANY31primarily in production work, constitute a unit appropriate for thepurposes of collective bargaining, and that such unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE THE DETERMINATION OF REPRESENTATIVES _The Union does not seek certification on the basis of evidenceadduced at the hearmg.We find that an election by secret ballotis necessary to resolve the question concerning representationThe Union requests that those eligible to vote in such election shallbe determined on the basis of Hummer's pay roll nearest January 1,1940.The Company desires the use of a more recent pay roll for thedetermination of eligibility.We believe that the purposes of theAct will be best effectuated by determining eligibility as of the presentdate.We shall direct that the employees within the appropriateunit whose names appear on Hummer's pay roll immediately pre-ceding this Decision and Direction of Election, including those whodid not work during such pay.-roll period because they were ill or onvacation, but excluding those who have since quit or been dischargedfor cause, shall be eligible to vote.It is of course necessary to include-also among those eligible tovote, employees who have been temporarily laid off, so that they mayhave a voice in the selection of representatives who may in the futurebargain for them.The record reveals, however, that the Company,upon laying off employees because of slack business or for reasonsother than extreme incompetence, makes no notation in its recordsof whether such employees will be rehired, and does not inform thelaid-off employees of their future status with the Company.Wemust therefore adopt a workable rule for the determination of theeligibility to vote of employees laid off prior to the election which weshall direct.Since the Company observes seniority to some extentit appears that employees recently laid off will be reinstated beforethose who have been laid off for longer periods. It was testified atthe hearing that in the event an employee is rehired within 60 daysafterhis lay-off, the Company "will reinstate his insurance, hisbenefit, and his continuous service and treat him as an employee whohas not left the plant."We shall therefore direct that employeeswho have been laid off not over 60 clays before the date of the payroll we have above adopted as a basis for the determination of eligi-bility shall be eligible to vote in the election, and we shall excludethose who have been laid off for a period exceeding 60 days beforesuch date.Upon the basis of the above findings of fact and upon-the entirerecord in the case, the Board makes the following: 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hummer Manufacturing Company BranchofMontgomeryWard & Co., Incorporated, Springfield, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All hourly paid production and maintenance employees and theemployees of the experimental department of Hummer ManufacturingCompany Branch of Montgomery Ward & Co., Incorporated, exclud-ing office employees, watchmen, and supervisors other than groupleaders engaged primarily in production work, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article Ili, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining of HummerManufacturing Company Branch of Montgomery Ward & Co.,Incorporated, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all hourly paid pro-duction and maintenance employees and the experimental departmentemployees whose names appear upon the Hummer Company's payroll immediately preceding the date of this Direction, including thosewho did not work during such pay-roll period because they were ill oron vacation, and those who have been laid off for a period not exceed-ing sixty (60) days prior to the date of such pay roll, but excludingoffice employees, watchmen, and supervisors other than group leadersengaged primarily in production work, and those who have since quitor been discharged for cause, to determine whether or not they desireto be represented by International Association of Machinists, LodgeNo. 628, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.MR. WILLIAM M. LEISERSON tookno part inthe consideration ofthe above Decision and Direction of Election.